DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/16/22 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-3, 5-15, and 21 are objected to because of the following informalities:  
In claim 1, line 3 delete “a as” and insert therein - - as a - - for clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-15, and 17-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 as amended requires “a first spatial region and a second spatial region, wherein the first spatial region and the second spatial region are formed adjacent to and parallel to the joining surface in a flat layer of the connecting region”.  The specification does not describe “in a flat layer of the connecting region” (Emphasis added and e.g. see Figure 4 and the first spatial region 28 and the second spatial region 30 are not flat/the connecting region 16 is not a flat layer).
Claim 1 as amended requires “applying heat to fix the connecting region to the second component while curing the second polymer material around the first component to join with the second component”.  The specification does not describe “curing the second polymer material around the first component to join with the second component” (Emphasis added).
Claim 3 as amended requires “as viewed in a thickness direction, which extends normal to the joining surface, an extent of the first spatial regions gradually decreases with increasing distance from the first component, while an expansion of the second spatial regions gradually increases”.  The specification does not describe “as viewed in a thickness direction, which extends normal to the joining surface, an extent of the first spatial regions gradually decreases with increasing distance from the first component, while an expansion of the second spatial regions gradually increases” (Emphasis added).
Claim 7 as amended requires “the outer edge region extends a circumference of the connecting region”.  The specification does not describe “the outer edge region extends a circumference of the connecting region” (Emphasis added).
New claim 17 requires “wherein a majority of all of the fibers in the first spatial region extend in a first direction and a majority of all of the fibers in the second spatial region extend in a second direction, the second direction being orthogonal to the first direction”.  The specification does not describe “wherein a majority of all of the fibers in the first spatial region extend in a first direction and a majority of all of the fibers in the second spatial region extend in a second direction, the second direction being orthogonal to the first direction” (Emphasis added).
New claim 21 requires “wherein a majority of fibers in the first spatial region majority extend in a first direction and a majority of fibers in the second spatial region extend in a second direction, which is orthogonal to the first direction”.  The specification does not describe “wherein a majority of fibers in the first spatial region majority extend in a first direction and a majority of fibers in the second spatial region extend in a second direction, which is orthogonal to the first direction” (Emphasis added).
Claims 3, 9-12, and 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 requires “as viewed in a thickness direction, which extends normal to the joining surface, an extent of the first spatial regions gradually decreases with increasing distance from the first component, while an expansion of the second spatial regions gradually increases”.  The limitation is unclear and confusing as amended claim 1 requires the plurality of first and second spatial regions are arranged alternately in the thickness direction so that is unclear what is required by as viewed in a thickness direction, which extends normal to the joining surface, an extent of the first spatial regions gradually decreases with increasing distance from the first component, while an expansion of the second spatial regions gradually increases (i.e. is an extent or expansion related to the number of spatial regions, the thickness of the spatial regions or other)?
Claim 3 requires “the first and second spatial regions are formed and arranged, such that, in the thickness direction, there is a gradual transition from the first polymer material to the second polymer material or to the polymer materials contained in the connecting region”.  The first and second spatial regions comprise the polymer materials contained in the connecting region so that is unclear what is required by the first and second spatial regions are formed and arranged, such that, in the thickness direction, there is a gradual transition to the polymer materials contained in the connecting region?
Claim 9 requires “a spatial region is formed as an intermediate region of the connecting region, the intermediate region being arranged between the outer edge region and the core region”.  However, claim 7 requires “in forming the connecting region, another one of the spatial regions is formed in an outer edge region of the connecting region, the outer edge region being arranged such that the outer edge region extends a circumference of the connecting region and only adjoins the first and second components and the core region”.  Because the outer edge region only adjoins the first and second components and the core region it is unclear how an intermediate region is arranged between the outer edge region and the core region.  It is unclear how claim 9 further limits claim 7.
Claim 11 requires “wavelike design and/or a corrugated, or serrated, pattern”.  The placement of commas in the limitation is unclear.  Is the limitation intended to require - - wavelike design and/or corrugated or serrated pattern - - or other?
Claim 16 is directed to “A joining method for joining together fiber-reinforced first components”.  However, claim 16 requires joining together first and second fiber-reinforced components.
Claim 16 recites the limitation "the elevations and the indentations" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 requires “wavelike design and/or a corrugated, or serrated, pattern”.  The placement of commas in the limitation is unclear.  Is the limitation intended to require - - wavelike design and/or corrugated or serrated pattern - - or other?
Claim 17 is directed to “A joining method for joining together fiber-reinforced first components”.  However, claim 17 requires joining together first and second fiber-reinforced components.
The term “majority” in claims 17 and 21 is a relative term which renders the claims indefinite. The term “majority” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 19 recites the limitation "the first spatial regions" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 requires “as viewed in a thickness direction, which extends normal to the joining surface, an extent of the first spatial regions gradually decreases and an extent of the second spatial region gradually increases as a distance in the thickness direction from the first component increases”.  The limitation is unclear and confusing as to what is an extent of a spatial region (i.e. is an extent the number of spatial regions, the thickness of the spatial regions or other)?
Claim 21 recites the limitation "the first spatial region majority” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claim 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to teach or suggest a method as in claim 16 and including forming, via additive manufacturing, the first fiber-reinforced component, which comprises a first polymer material as matrix, on the connecting region previously formed with the surface structure region and wherein the surface structure region comprises periodic elevations and indentations in at least one direction and is formed on a side of the connecting region that faces away from the joining surface.

Response to Arguments
Applicant's arguments filed 5/16/22 have been fully considered.
In view of the amendments filed 5/16/22 the previous rejections as set forth in the Office action mailed 2/15/22 are withdrawn.  The claims as amended are fully addressed above.
Applicants argue, “Consequently, a suggestion to create discrete space regions separated from each other of different materials cannot be inferred from Raghavendran.”.
It is noted claim 1 is not commensurate in scope with this argument as claim 1 does not require to create discrete space regions separated from each other of different materials.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN L GOFF II/Primary Examiner, Art Unit 1746